    Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 1 of 6 PageID #:236



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NARANTUYA ANAND,

              Plaintiff,                           No. 17 C 7085

       v.                                          Judge Thomas M. Durkin

 LEXINGTON LAW LLC,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Narantuya Anand has filed a motion for leave to amend her complaint alleging

that Lexginton Law LLC called her and putative class members in violation of the

Telephone Consumer Protection Act. Anand seeks to amend her complaint to add

defendants she contends are corporately related to Lexington. Adding these parties

as defendants will also potentially increase the size of the putative class because the

new corporate entities may have made phone calls with which Lexington was not

involved.

      Anand argues that her motion is governed by Federal Rule of Civil Procedure

15(a)(2), which provides that “[t]he court should freely give leave [to amend] when

justice so requires.” But as Lexington points out, Rule 16(b)(4) provides that a

scheduling order “may be modified only for good cause.” The Seventh Circuit has held

that Rule 16’s good cause standard applies to a motion to amend when a court has set

a deadline for amendments. See Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016).
    Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 2 of 6 PageID #:237



      Here, the parties agreed that May 18, 2018 would be the deadline for amending

the complaint. See R. 21 at 2-3. Although the Court did not include this date in the

subsequent minute order, the Court acknowledged the date on the record at the

status hearing on March 14, 2018.

      Even if the parties had not agreed on a deadline for amended pleadings,

Anand’s motion must satisfy Rule 16 because it requires a reopening of discovery,

which was ordered closed on July 17, 2018. R. 23. The Seventh Circuit has affirmed

a district court’s application of Rule 16’s good cause standard in a case where the

district court set deadlines for discovery and dispositive motions—but not for motions

to amend—and denied a motion for leave to amend filed a month after discovery

closed. See Edmonson v. Desmond, 551 Fed. App’x 280, 282 (7th Cir. 2014)

(“Moreover, the deadline for discovery and dispositive motions had also passed.

Therefore, the district court correctly determined that Edmonson first had to show

good cause to modify the scheduling order before the general standard

of Rule 15(a)(2) could apply.”); see also Smith v. Honeywell Int’l, Inc., 2014 WL

301031, at *5 (D.N.J. Jan. 27, 2014) (“Where a scheduling order sets no amendment

deadline, courts have looked to when discovery closed to determine whether the

motion to amend is untimely under Rule 16. Rule 16(b) applies to a motion to amend

even when there is no scheduling order deadline, if any possibility to amend the

pleadings would expire when discovery closed.”); Point 4 Data Corp. v. Tri-State

Surgical Supply & Equip., Ltd., 2012 WL 2458060, at *5 (E.D.N.Y. June 27, 2012)

(“Rule 16 will apply, even absent a specific deadline in a scheduling order, where the



                                          2
    Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 3 of 6 PageID #:238



record contains some indication that the court and the parties understood that the

pleadings would not be further amended.”).

       “In making a Rule 16(b) good-cause determination, the primary consideration

for district courts is the diligence of the party seeking amendment.” Alioto v. Town of

Lisbon, 651 F.3d 715, 720 (7th Cir. 2011); Peters v. Wal-Mart Stores E., LP, 512 Fed.

App’x 622, 627-28 (7th Cir. 2013) (“[T]he good-cause standard focuses on the diligence

of the party seeking amendment, not the prejudice to the nonmoving party.”).

Discovery closed on July 17, 2018, after two extensions. Anand did not file this motion

until October 1, 2018.

       Despite this delay, Anand argues that she immediately sought to amend when

she learned that the proposed defendants were not mere “independent contractors”—

as Anand contends Lexington described them in its discovery responses, R. 35 at 2—

but were in fact corporate entities so closely related to Lexington that defense counsel

described them as “essentially the same company” at a settlement conference in

September 2018, R. 39 at 2. 1 Anand argues that its delay in seeking amendment

should be excused because Lexington “purposeful[ly] conceal[ed] [these] material

facts.” R. 39 at 1.

       The problem with this argument is that Anand concedes that this information

about the corporate relationship between Lexington and the proposed defendants is

publicly available on the website belonging to one of the proposed defendants. R. 35




1It is arguable whether Anand can use such a statement as justification to amend.
See Fed. R. Evid. 408.
                                           3
    Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 4 of 6 PageID #:239



at 2. Moreover, Anand does not dispute that Lexington disclosed the relevance of

these entities in discovery responses in January and February 2018. Anand argues

that theses disclosures were misleadingly incomplete because Lexington did not

disclose the full corporate relationships between it and the proposed defendants. But

Anand does not contend that she ever asked for this information specifically. For

these reasons, Anand has not demonstrated good cause for leave to amend.

      In any event, even if the Court were to hold Anand to Rule 15’s lower standard,

the Court would deny her motion. “District courts . . . have broad discretion to deny

leave to amend [under Rule 15] where there is undue delay, bad faith, dilatory

motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or

where the amendment would be futile.” Right Field Rooftops, LLC v. Chicago Cubs

Baseball Club, LLC, 870 F.3d 682, 693 (7th Cir. 2017). The Court has already

explained how Anand’s delay in seeking to amend was undue, but generally, “[d]elay

alone is insufficient justification; prejudice to the nonmovant must also be shown.”

McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 687 (7th Cir. 2014)

      Here, Anand’s delay prejudiced Lexington. Permitting amendment to add the

proposed defendants would significantly delay judgment on the claims already at

issue. Discovery is closed and this case is ripe for summary judgment. Adding the

proposed defendants would likely mean several additional months of discovery. The

Seventh Circuit regularly affirms district court denials of motions to amend in

similar, or even less egregious, circumstances. See Hukic v. Aurora Loan Servs., 588

F.3d 420, 432 (7th Cir. 2009) (affirming denial of leave to amend brought three days



                                         4
    Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 5 of 6 PageID #:240



before the close of discovery); Feldman v. Am. Mem’l Life Ins. Co., 196 F.3d 783, 793

(7th Cir. 1999) (affirming the denial of leave to amend a pleading as unduly

prejudicial where the motion was made “well after the close of discovery”); Sanders

v. Venture Stores, Inc., 56 F.3d 771, 773-74 (7th Cir. 1995) (16 days after close of

discovery); see also McCoy, 760 F.3d at 687 (affirming denial of motion for leave to

amend at the pleading stage when the case had already proceeded for 24 months);

Bowden v. Kirkland & Ellis LLP, 432 Fed. App’x 596, 600 (7th Cir. 2011) (in the

context of applying Rule 16, “the [district] court reasonably concluded that adding

new defendants would unduly delay disposition of the case by triggering another

round of discovery or flurry of motions”).

      Anand argues that the potential additional discovery would be about the

proposed defendants, and so would not prejudice Lexington. But the proposed

defendants would likely want to re-depose Lexington’s witnesses, and Lexington

would need to participate in the discovery from the new defendants. It would be

unjust to subject Lexington to this delay and additional cost.

      Moreover, Anand has not demonstrated that she will be unduly prejudiced by

a denial of her motion for leave to amend. She has not argued that the addition of the

proposed defendants or the discovery from these defendants is necessary to pursue

her claims against Lexington. Neither has she argued that she cannot bring a

separate action against the proposed defendants, likely because a TCPA action has a

four-year statute of limitations. See Sawyer v. Atlas Heating & Sheet Metal Works,

Inc., 642 F.3d 560, 561 (7th Cir. 2011).



                                             5
   Case: 1:17-cv-07085 Document #: 40 Filed: 11/19/18 Page 6 of 6 PageID #:241



                                  Conclusion

     For the foregoing reasons, Anand’s motion for leave to amend, R. 35, is denied.

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: November 19, 2018




                                        6
